Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2002

Pub Ser Elec & Gas v. Intl Brhd Elec Work
Precedential or Non-Precedential:

Docket 1-2147




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Pub Ser Elec & Gas v. Intl Brhd Elec Work" (2002). 2002 Decisions. Paper 79.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/79


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          No. 01-2147




             PUBLIC SERVICE ELECTRIC & GAS COMPANY

                                        v.

              LOCAL 94 INTERNATIONAL BROTHERHOOD
                    OF ELECTRICAL WORKERS,

                                   Appellant




    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF NEW JERSEY

               (District Court No. 99-CV-3634)
              Magistrate Judge: John J. Hughes




           Submitted Under Third Circuit LAR 34.1(a)
                        January 14, 2002

Before: ALITO and ROTH, Circuit Judges, and SCHWARZER, Senior District
Judge.

              (Opinion Filed: January 31, 2002)




                MEMORANDUM OPINION OF THE COURT



PER CURIAM:
     The facts and procedural background of this case are familiar to the
parties.
Pursuant to its statutory authority under 42 U.S.C.   2201(i), the Nuclear
Regulatory
Commission has adopted regulations to ensure that individuals with
unescorted access to
protected areas of a nuclear power plant are sufficiently trustworthy and
do not pose an
unreasonable risk to public health and safety, including "the potential to
commit
radiological sabotage." 10 C.F.R.    73.56 (2000). To screen individuals,
nuclear power
plant licensees must have in place an access authorization program as part
of the facility's
physical security plan, and this plan must be approved by the Commission.
See id.
     We hold that the District Court below properly granted Appellee's
motion for
summary judgment and properly denied Appellant's cross-motions for summary
judgment. In his 39-page Opinion accompanying the Order, dated April 6,
2001, the
Magistrate Judge correctly held that issues of site access for employees
are not subject to
arbitration under the grievance and arbitration provisions of the current
collective
bargaining agreement between the employer, PSE&G, and the union, Local 94.
We have
considered all of Appellant's arguments and find no ground to reverse.
     The Order of the District Court is AFFIRMED.